UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  25January 2016 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Standard Form TR-1 Standard form for notification of major holdings NOTIFICATION OF MAJOR HOLDINGS (to be sent to the relevant issuer and to the Central Bank of Ireland)i 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attachedii: CRH PLC 2. Reason for the notification (please tick the appropriate box or boxes): [X ] An acquisition or disposal of voting rights [ X] An acquisition or disposal of financial instruments [ ] An event changing the breakdown of voting rights [ ] Other (please specify)iii: 3. Details of person subject to the notification obligationiv : Name: BlackRock, Inc. City and country of registered office (if applicable): Wilmington, DE U.S.A. 4. Full name of shareholder(s) (if different from 3.)v: 5. Date on which the threshold was crossed or reachedvi: 21st January 2016 6. Date on which issuer notified: 25th January 2016 7. Threshold(s) that is/are crossed or reached: Total holding for BlackRock, Inc. has gone below 9% 8. Total positions of person(s) subject to the notification obligation: % of voting rights attached to shares (total of 9.A) % of voting rights through financial instruments (total of 9.B.1 + 9.B.2) Total of both in % (9.A + 9.B) Total number of voting rights of issuervii Resulting situation on the date on which threshold was crossed or reached 8.71% 0.26% 8.97% Position of previous notification (if applicable) 8.74% 0.27% 9.01% 9. Notified details of the resulting situation on the date on which the threshold was crossed or reachedviii: A: Voting rights attached to shares Class/type of shares ISIN code (if possible) Number of voting rightsix % of voting rights Direct Indirect Direct Indirect IE0001827041 8.71% SUBTOTAL A 8.71% B 1: Financial Instruments according to Regulation 17(1)(a) of the Regulations Type of financial instrument Expiration datex Exercise/ Conversion Periodxi Number of voting rights that may be acquired if the instrument is exercised/converted. % of voting rights ADR N/A N/A 0.00% SUBTOTAL B.1 0.00% B 2: Financial Instruments with similar economic effect according to Regulation 17(1)(b) of the Regulations Type of financial instrument Expiration datex Exercise/ Conversion Period xi Physical or cash settlementxii Number of voting rights % of voting rights CFD N/A N/A Cash Settlement 0.26% SUBTOTAL B.2 0.26% 10. Information in relation to the person subject to the notification obligation (please tick the applicable box): [ ] Person subject to the notification obligation is not controlled by any natural person or legal entity and does not control any other undertaking(s) holding directly or indirectly an interest in the (underlying) issuer.xiii [ ] Full chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held starting with the ultimate controlling natural person or legal entityxiv: Namexv % of voting rights if it equals or is higher than the notifiable threshold % of voting rights through financial instruments if it equals or is higher than the notifiable threshold Total of both if it equals or is higher than the notifiable threshold See attachment 11. In case of proxy voting: [name of the proxy holder] will cease to hold [% and number] voting rights as of [date] 12. Additional informationxvi: Done at 12 Throgmorton Avenue, London, EC2N 2DL, U.K. on 22nd January 2016. Namexv % of voting rights if it equals or is higher than the notifiable threshold % of voting rights through financial instruments if it equals or is higher than the notifiable threshold Total of both if it equals or is higher than the notifiable threshold BlackRock, Inc. BlackRock Holdco 2, Inc. BlackRock Financial Management, Inc. BlackRock International Holdings, Inc. BR Jersey International Holdings L.P. BlackRock Group Limited BlackRock Investment Management (UK) Limited 3.55% 0.18% 3.73% BlackRock, Inc. BlackRock Holdco 2, Inc. BlackRock Financial Management, Inc. BlackRock International Holdings, Inc. BR Jersey International Holdings L.P. BlackRock Group Limited BlackRock Advisors (UK) Limited BlackRock, Inc. BlackRock Holdco 2, Inc. BlackRock Financial Management, Inc. BlackRock Holdco 4, LLC BlackRock Holdco 6, LLC BlackRock Delaware Holdings Inc. BlackRock Fund Advisors BlackRock, Inc. BlackRock Holdco 2, Inc. BlackRock Financial Management, Inc. BlackRock Holdco 4, LLC BlackRock Holdco 6, LLC BlackRock Delaware Holdings Inc. BlackRock Fund Advisors BlackRock Institutional Trust Company, National Association BlackRock, Inc. BlackRock Holdco 2, Inc. BlackRock Financial Management, Inc. BlackRock International Holdings, Inc. BR Jersey International Holdings L.P. BlackRock Group Limited BlackRock International Limited BlackRock, Inc. BlackRock Holdco 2, Inc. BlackRock Financial Management, Inc. BlackRock International Holdings, Inc. BR Jersey International Holdings L.P. BlackRock Holdco 3, LLC BlackRock Canada Holdings LP BlackRock Canada Holdings ULC BlackRock Asset Management Canada Limited BlackRock, Inc. BlackRock Holdco 2, Inc. BlackRock Financial Management, Inc. BlackRock International Holdings, Inc. BR Jersey International Holdings L.P. BlackRock Australia Holdco Pty. Ltd. BlackRock Investment Management (Australia) Limited BlackRock, Inc. BlackRock Holdco 2, Inc. BlackRock Financial Management, Inc. BlackRock Capital Holdings, Inc. BlackRock Advisors, LLC BlackRock, Inc. BlackRock Holdco 2, Inc. BlackRock Financial Management, Inc. BlackRock International Holdings, Inc. BR Jersey International Holdings L.P. BlackRock Group Limited BlackRock Investment Management (UK) Limited BlackRock Asset Management Deutschland AG BlackRock, Inc. Trident Merger, LLC BlackRock Investment Management, LLC BlackRock, Inc. BlackRock Holdco 2, Inc. BlackRock Financial Management, Inc. BlackRock, Inc. BlackRock Holdco 2, Inc. BlackRock Financial Management, Inc. BlackRock International Holdings, Inc. BR Jersey International Holdings L.P. BlackRock (Singapore) Holdco Pte. Ltd. BlackRock Asia-Pac Holdco, LLC BlackRock HK Holdco Limited BlackRock Cayco Limited BlackRock Trident Holding Company Limited BlackRock Japan Holdings GK BlackRock Japan Co., Ltd. BlackRock, Inc. BlackRock Holdco 2, Inc. BlackRock Financial Management, Inc. BlackRock International Holdings, Inc. BR Jersey International Holdings L.P. BlackRock Group Limited BlackRock (Netherlands) B.V. BlackRock, Inc. BlackRock Holdco 2, Inc. BlackRock Financial Management, Inc. BlackRock International Holdings, Inc. BR Jersey International Holdings L.P. BlackRock (Singapore) Holdco Pte. Ltd. BlackRock Asia-Pac Holdco, LLC BlackRock HK Holdco Limited BlackRock Asset Management North Asia Limited BlackRock, Inc. BlackRock Holdco 2, Inc. BlackRock Financial Management, Inc. BlackRock International Holdings, Inc. BR Jersey International Holdings L.P. BlackRock (Isle of Man) Holdings Limtied BlackRock (Isle of Man) Limited BlackRock, Inc. BlackRock Holdco 2, Inc. BlackRock Financial Management, Inc. BlackRock International Holdings, Inc. BR Jersey International Holdings L.P. BlackRock (Singapore) Holdco Pte. Ltd. BlackRock (Singapore) Limited SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date:25 January 2016 By:/s/Maeve Carton M. Carton Finance Director
